Citation Nr: 1825639	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO. 14-35 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial increased rating in excess of 10 percent for lumbar spine sprain.

2. Entitlement to an initial compensable rating for left foot sprain with aggravated acquired left pes cavus prior to September 15, 2014, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1984 to June 1990 and from February 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1. The Veteran's lumbar spine strain has not been manifested by forward flexion of the thoracolumbar spine to 60 degrees or less; a combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. Prior to September 15, 2014, the Veteran's left foot sprain with aggravated acquired left pes cavus has not been manifested by a unilateral foot disability that has the great toe dorsiflexed, by some limitation of dorsiflexion at ankle, and by definite tenderness under metatarsal heads. Prior to September 15, 2014, the Veteran's left foot sprain with aggravated acquired left pes cavus has not been manifested by moderate foot injury.

3. From September 15, 2014, the Veteran's left foot sprain with aggravated acquired left pes cavus has not been manifested by a unilateral foot disability that has all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads: From September 15, 2014, the Veteran's left foot sprain with aggravated acquired left pes cavus has not been manifested by moderately severe foot injury.



CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 10 percent for lumbar spine sprain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).

2. The criteria for entitlement to a compensable rating for left foot sprain with aggravated acquired left pes cavus prior to September 15, 2014, and a rating in excess of 10 percent thereafter, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, DC 5284-5278 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

As to the duty to assist, the Veteran's representative argues that if the Board does not grant an increased rating for the Veteran's disabilities, the Veteran should be afforded a new VA examination, and contends that the VA examinations may be too old to adequately evaluate the disabilities. The most recent examinations for the disabilities on appeal were conducted in October 2015. However, neither the Veteran, nor the Veteran's representative, contend that the VA examinations were otherwise inadequate, nor do they contend that the Veteran's disability has worsened since the last evaluation. Accordingly, the Board finds that the VA examinations for the Veteran's disabilities are adequate for rating purposes, no new VA examination is required, and that VA has fulfilled the duty to exist.

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2017).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2017).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2017).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A. Lumbar spine strain

In the September 2013 rating decision on appeal, the Veteran was granted service connection for lumbar spine strain and assigned a 10 percent rating effective November 21, 2011. The Veteran's lumbar spine strain is rated under DC 5237.

Limitation of motion of the lumbosacral or cervical spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and the General Rating Formula for Diseases and Injuries of the Spine (rating formula). In relevant part, under the rating formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of an increased rating in excess of 10 percent for lumbar spine strain. The reasons follow.

The evidence indicates that the Veteran's lumbar spine strain is manifested with pain and functional loss, but does not result in forward flexion of the thoracolumbar to 60 degrees or less, the combined range of motion of the thoracolumbar spine to 120 degrees or less, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, which is the criteria for a 20 percent rating. At worst, the Veteran's forward flexion was to 90 degrees, the combined range of motion of the thoracolumbar spine is 240 degrees. These measurements reflect a full range of motion of the thoracolumbar spine. Although the Veteran had guarding and/or muscle spasm in his back, it did not result in abnormal gait or spinal contour. For example, the Veteran's VA examinations in connection with his spine on July 2013 and October 2015 reflect a full range of motion. The July 2013 VA examination indicated that although the Veteran experienced guarding and/or muscle spasms, they did not result in an abnormal gait or spinal contour. The July 2015 VA examination noted flare-ups caused pain, but that the Veteran was found to still maintain a full range of motion during a flare-up and with repeated use over time.

The Board has considered the effects of the Veteran's symptoms, including pain and functional loss, and the Board concludes that the preponderance of the evidence is against a finding of forward flexion of the thoracolumbar spine to 60 degrees or less, the combined range of motion of the thoracolumbar spine to 120 degrees or less, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, which is the criteria for a 20 percent rating. Examination results throughout the appeal period show that the Veteran had normal muscle strength, normal reflexes, and normal range of motion. The July 2013 VA examination found that the Veteran had guarding or muscle spasm of the thoracolumbar spine, but that it did not result in abnormal gait or spinal contour.

Taking into account the evidence of record indicating the Veteran's regular complaints of pain and other findings of functional loss, the Board finds that the evidence does not reflect that such pain and functional limitations resulted in forward flexion of the thoracolumbar spine to 60 degrees or less, the combined range of motion of the thoracolumbar spine to 120 degrees or less, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, which would be required for a finding that the Veteran was entitled to a 20 percent disability rating. Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for this appeal period.

To the extent that the Board is denying entitlement to a disability rating in excess of 10 percent, the Board notes specifically that the Veteran's reports of flare ups, pain on movement, discomfort, and an inability to stand or sit for too long, have been considered in evaluating the Veteran's lumbar spine strain manifestations. See 38 C.F.R. § 4.6 (Board must evaluate all of the evidence, to the end that its decisions are "equitable and just").

In sum, the evidence does not show that a disability rating in excess of 10 percent for lumbar spine strain is warranted. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim for an increased rating is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

B. Left foot sprain with aggravated acquired left pes cavus 

In the September 2013 rating decision on appeal, the Veteran was granted service connection for left foot sprain, and assigned a noncompensable evaluation effective November 21, 2011. In an October 2015 rating decision, the Veteran's left foot sprain was recharacterized as left foot sprain with aggravated acquired left pes cavus, and was assigned a 10 percent rating effective September 15, 2014.

The Veteran's left foot sprain with aggravated acquired left pes cavus has been rated, under DC 5284-5278, as noncompensable prior to September 15, 2014, and 10 percent disabling thereafter. In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used. Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last. 38 C.F.R. § 4.27. Therefore, the Veteran has been rated under other foot injuries (DC 5284) with residuals of acquired claw foot (pes cavus) (DC 5278).

DC 5284 provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment. 38 C.F.R. § 4.71a. Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6.

Under DC 5278, a 10 percent evaluation is warranted for bilateral or unilateral limitation of dorsiflexion at the ankle and definite tenderness under the metatarsal heads, with the great toe dorsiflexed. See 38 C.F.R. § 4.71a. A 20 percent rating is assigned for unilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads. A 30 percent rating is assigned for unilateral pes cavus where there is evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity. 38 C.F.R. § 4.71a, DC 5278. The criteria under DC 5278 are conjunctive, not disjunctive. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive requirement must be met in order for an increased rating to be assigned).

i. Prior to September 15, 2014

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of a compensable rating for left foot sprain with aggravated acquired left pes cavus (herein left foot disability) prior to September 15, 2014. The reasons follow.

The evidence indicates that during this part of the appeal period the Veteran's left foot disability manifested with pain and tenderness to palpation, but did not result in the unilateral manifestation of the great toe being dorsiflexed, some limitation of dorsiflexion at ankle, and definite tenderness under metatarsal heads, which is the minimum criteria needed to warrant a compensable rating under DC 5278. Examination results throughout this part of the appeal period indicate that the Veteran did not have acquired claw foot (pes cavus), and consequently did not have any dorsiflexed toes, pain or tenderness due to pes cavus, or dorsiflexion and varus deformity due to pes cavus, as demonstrated in the July 2013 VA examination.

Furthermore, the evidence indicates that the Veteran's left foot disability was not manifested by a moderate foot injury during this part of the appeal period, which is the criteria needed to warrant a compensable rating under DC 5284. For example, the July 2013 VA examiner found that the Veteran does not have Morton's neuroma (Morton's disease) and metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or other foot injury, although tenderness to palpation of the left foot was noted.

The Board has considered the effects of the Veteran's symptoms, including pain and tenderness to palpation of the left foot, and the Board concludes that the preponderance of the evidence is against a finding of unilateral manifestation of the great toe being dorsiflexed, some limitation of dorsiflexion at ankle, and definite tenderness under metatarsal heads, which is the criteria for a compensable rating under DC 5278. The Board also concludes that preponderance of the evidence is against a finding of a moderate foot injury during this part of the appeal period, which is the criterion necessary for a compensable rating under DC 5284.

Taking into account the evidence of record indicating the Veteran's regular complaints of pain and tenderness to palpation, the Board finds that the evidence does not reflect that such pain and symptoms resulted in a finding of unilateral manifestation of the great toe being dorsiflexed, some limitation of dorsiflexion at ankle, and definite tenderness under metatarsal heads, or a finding of a moderate foot injury, to establish entitlement to a compensable disability rating under either DC 5278 or DC 5284. Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for this part of the appeal period.

In sum, the evidence does not show that a compensable disability rating for the Veteran's left foot disability is warranted prior to September 15, 2014. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim for an increased rating is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

ii. From September 15, 2014

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of a rating in excess of 10 percent rating for a left foot disability from September 15, 2014. The reasons follow.

The evidence indicates that during this part of the appeal period the Veteran's left foot disability is manifested with pain and functional loss, but does not result in unilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads, which is the criteria for a 20 percent rating under DC 5278. Examination results throughout this part of the appeal period indicate that the Veteran had acquired pes cavus, resulting in pain, tenderness, instability of station, disturbance of locomotion, and definite tenderness under metatarsal heads on the left foot, as demonstrated in a October 2015 VA examination.

Furthermore, the evidence indicates that the Veteran's left foot disability was not manifested by a moderately severe foot injury during this part of the appeal period, which is the criteria for a 20 percent rating under DC 5284. For example, the October 2015 VA examiner found that the Veteran does not have Morton's neuroma (Morton's disease) and metatarsalgia, hammer toe, hallux valgus, hallux rigidus, malunion or nonunion of tarsal or metatarsal bones, or any other foot injury, although he did have a diagnosis of acquired pes cavus.

The Board has considered the effects of the Veteran's symptoms, including pain and functional loss, and the Board concludes that the preponderance of the evidence is against a finding of unilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads, which is the criteria for a 20 percent rating under DC 5278. The Board also concludes that preponderance of the evidence is against a finding of moderately severe foot injury during this part of the appeal period, which is the criterion for a 20 percent rating under DC 5284.

Taking into account the evidence of record indicating the Veteran's regular complaints of pain and functional loss, the Board finds that the evidence does not reflect that such pain and symptoms resulted in a finding of unilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads, or a finding of moderately severe foot injury, which would be required for a finding that the Veteran was entitled to a 20 percent disability rating under either DC 5278 or DC 5284. Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for this appeal period.

To the extent that the Board is denying entitlement to a disability rating in excess of 10 percent, the Board notes specifically that the Veteran's symptoms of calluses, pain, flare-ups, instability of station, disturbance of locomotion, and interference with standing have been considered in evaluating the Veteran's disability picture. See 38 C.F.R. § 4.6 (Board must evaluate all of the evidence, to the end that its decisions are "equitable and just").

In sum, the evidence does not show that a 20 percent rating for the Veteran's left foot disability is warranted from September 15, 2014. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim for an increased rating is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial increased rating in excess of 10 percent for lumbar spine sprain is denied.

Entitlement to an initial compensable rating for left foot sprain with aggravated acquired left pes cavus prior to September 15, 2014, and a rating in excess of 10 percent thereafter is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


